DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the relationship between “an audio output” in lines 4, 6 and 8 related to each other and to “an audio output” of claim 1.
As to claim 2, it is unclear how the listed processes are detected “to be performed” (see lines 4-5 of claim 1). How does the method detect that a user will unlock a device or disconnect from an external output unit? Does Applicant mean to detect when they are performed? 
As to claim 6, there is a lack of antecedent basis for “the reduced level of audio input.”
As to claim 8, it is unclear if “a process regarding an application” is the same as “a process regarding an application” of claim 1.
As to claim 10, the relationship between “a process indicating audio output from the speaker” and “a process regarding an application installed in the electronic device 
As to claim 11, “a quiet environment” and “a reduced level” have already been introduced in claim 1.
As to claim 12, “a reduced level” has already been introduced in claims 1 and 11.
As to claim 13, “a quiet environment” has already been introduced in claim 1.
As to claim 14, “an electronic device” and “a speaker” have already been introduced in claim 1. 
As to claim 15, “an electronic device” and “a speaker” have already been introduced in claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haparnas (US 2005/0282590 A1).
claim 1, Haparnas discloses a method of operating an electronic device comprising a processing unit and a speaker (¶0012, Figs. 1 and 3a. Mobile device 100 with speaker 110 and CPU 1101.), the method being performed by the processing unit and comprising:
when detecting that a process regarding an application installed in the electronic device which indicates audio output from the speaker is to be performed, determining (a) if the electronic device is in a quiet environment (¶0012, ¶0015, ¶0037 and Figs. 1 and 2a. “The sampling is performed prior to mobile device receiving an incoming call, or after mobile device receives an incoming call and before a ring tone is generated by the mobile device.” “Microphone 120 receives an audio input comprising a sample of the noise in the surrounding environment.”); and
when the electronic device is determined as being in a quiet environment, performing (b) the process with a reduced level of audio output from the speaker (¶0012 and ¶0042-0043, Figs. 1 and 2a. “If it is determined that the ambient noise level is below the second threshold T2, then control software 1122 causes control mechanism 140 to decrease the volume of speaker 110 or the ring tone.” “For example, if the user walks into a classroom (i.e., a quiet environment) then the speaker volume would be adjusted automatically.”).
As to claim 3, Haparnas discloses wherein the electronic device further comprises a microphone (microphone 120, Fig. 1), 
the method further comprising recording ambient noise using the microphone, the determining (a) being performed based on the recorded ambient noise (¶0037, Figs. 1 and 2a. “Microphone 120 receives an audio input comprising a sample of the noise in the surrounding environment.”).
As to claim 4, Haparnas discloses wherein the determining (a) further comprises analyzing the recorded ambient noise so as to determine a noise intensity value, the determining (a) being performed based on the determined noise intensity value (¶0044, 
As to claim 5, Haparnas discloses wherein the electronic device is determined as being in a quiet environment when the noise intensity value is below a noise threshold (¶0042-0043, Fig. 2a. Below threshold T2.).
As to claim 6, Haparnas discloses wherein the reduced level of audio input is a function of the determined noise intensity value (¶0044, Fig. 2a. “Control software 1122 may determine the degree by which the measured ambient noise level is less than the second threshold T2, so as to decrease the speaker volume accordingly. For example, if the ambient noise level is measured as being 3 decibels less than the second threshold T2, then control software 1122 may cause the speaker volume to be decrease by 4 decibels.”).
As to claim 8, Haparnas discloses a previous act of monitoring requests for audio output, from an application to the speaker, so as to detect when a process regarding an application installed in the electronic device which indicates audio output from the speaker is to be performed (¶0037, Fig. 2a. “Control software 1122 is executed on mobile device 100 to monitor incoming calls (S210).”).
As to claim 9, Haparnas discloses wherein the method is implemented by a media controller of an operating system of the electronic device (¶0067-0070, Fig. 3b. Control software of Palm, Nucleus, Microsoft Windows, or Macintosh operating systems.).
As to claims 13-15, they are directed towards substantially the same subject matter as claim 1 and are therefore rejected using the same motivation as claim 1 . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Haparnas, as applied to claim 1 above, in view of Wanderlust (US 2018/0122372 A1).
As to claim 2, Haparnas does not expressly disclose wherein the process corresponds to one of the following: 

- a switching of the application from running in a background to running in the foreground while the application provides an audio output; and 
- a disconnection of an external audio output unit while the application is running in the foreground and provides an audio output.
Haparnas in view of Wanderlust discloses wherein the process corresponds to one of the following: 
- an unlocking of the electronic device by a user while the application is running in a foreground and provides an audio output; 
- a switching of the application from running in a background to running in the foreground while the application provides an audio output; and 
- a disconnection of an external audio output unit while the application is running in the foreground and provides an audio output (Wanderlust, ¶0002 and ¶0012, Fig. 4. Volume of open sound after user wake-up phrase adjusted based on ambient environment (reads on after unlock and background to foreground). Further, adjusting the volume of a mobile device after disconnecting from an external speaker (e.g. changing from headphone output to internal device speaker output when headphones are disconnected) is well-known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the invention.).
Haparnas and Wanderlust are analogous art because they are from the same field of endeavor with respect to device sounds.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to adjust sound after wake up (unlock), as taught by Wanderlust. The motivation would have been to match the ambient environment (Wanderlust, ¶0012).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haparnas, as applied to claim 1 above, in view of You (US 2013/0018584 A1).
As to claim 7, Haparnas does not expressly disclose wherein the speaker is muted in the performing (b).
Haparnas in view of You discloses wherein the speaker is muted in the performing (b) (You, ¶0012 and Table 1. Switched to mute or vibration mode in lower noise range (quiet environment).). 
Haparnas and You are analogous art because they are from the same field of endeavor with respect to adjusting mobile phone notification based on environment.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to mute the signal in lower noise environment, as taught by You. The motivation would have been to prevent the mobile phone from disturbing a meeting (You, ¶0004) or a similar situation where quiet is necessary.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haparnas, as applied to claim 1 above.
As to claim 10, Haparnas does not expressly disclose wherein the determining (a) is only performed when detecting that a process indicating audio output from the speaker is to be resumed.
However, turning on a mobile phone to resume receiving phone calls reads on the claim language using the broadest reasonable interpretation of the claims. The motivation would have been to control volume based on environment (Haparnas, ¶0001).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Haparnas, as applied to claim 1 above, in view of Li et al. (US 2020/0374381 A1, copy of machine translation of PCT filed 8/31/17 included) hereinafter “Li.”
As to claim 11, Haparnas does not expressly disclose when the electronic device is determined as being in a quiet environment, inviting the user to confirm whether to perform the process with a reduced level of audio output from the speaker.
Haparnas in view of Li discloses when the electronic device is determined as being in a quiet environment, inviting the user to confirm whether to perform the process with a reduced level of audio output from the speaker (Li, ¶0214 and ¶0221, Fig. 13a. “A pop-up window pops up on the mobile terminal, to prompt the user that "You are going to arrive at the library 10 minutes later, do you need to adjust a vibration alerting mode?" “in addition to presenting the prompt information to the user by using the foregoing user interfaces, the mobile terminal may further prompt, by using a voice, a light, a current, or another manner, the user that the mobile terminal has automatically adjusted a vibration amplitude and a vibration frequency in the vibration alerting mode.” User prompted to reduce volume manually in quiet environment, or user prompted and system does it automatically.).
Haparnas and Li are analogous art because they are from the same field of endeavor with respect to mobile phone notification based on environment.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to prompt the user, as taught by Li. The motivation would have been to confirm the user wants to change the output settings.
 As to claim 12, Haparnas in view of Li discloses wherein the inviting step comprises requesting the user to choose one of the following acts: performing the process with a reduced level of audio output from the speakers; performing the process with a normal level of audio output from the speaker; cancelling the process (Li, ¶0214 and Fig. 13a. User can approve or cancel adjusting the notification amplitude.). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654